Citation Nr: 1419163	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for chronic renal disease as secondary to diabetes mellitus, type II. 

3. Entitlement to service connection for neuropathy as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for eye disability as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In September 2011, the Board dismissed the issue of service connection for Parkinson's disease and remanded the issues currently on appeal for additional development. 

Review of the electronic folder (efolder) in Virtual VA includes the Informal Hearing Presentation, but no additional pertinent evidence has been added.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The September 2011 remand instructed the AOJ to furnish a VA examination for the claims on appeal.  The examination has not been scheduled and must be provided as detailed in the instructions below.  

Personnel records, which were obtained in November 2011, confirm that the Veteran had pest control duties while stationed at MacDill Air Force base.  His reports about such duties are credible and must be considered.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA examination(s) to identify the nature and etiology of his diabetes mellitus and any secondary disorders of chronic renal disease, neuropathy, eye disability, and hypertension.  The claims folder (both electronic and paper files) and a copy of this remand must be available and reviewed by the examiner.  

The examiner should assume that the Veteran's claim of exposure to chemicals working in the field of waste treatment for his four years in service and thirty-five years post service is credible.  The examiner should also assume that the Veteran's job duties included spraying commercial insecticides in service is credible.  However, any report or assertion that he was exposed to non-commercial (i.e. tactical) herbicides, such as Agent Orange, is not credible and cannot be considered.  

The examiner should provide an opinion as to whether diabetes mellitus is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service in the military, to include water treatment and commercial pesticide chemical exposures.   

If the examiner expresses a positive opinion for the diabetes issue, he or she must express an opinion on whether is at least as likely as not (i.e., 50 percent or greater probability) each claimed secondary disorder is either caused by or aggravated by diabetes.  The examiner must provide opinions addressing both (1) secondary causation and (2) secondary aggravation.  

The requested determinations should consider the Veteran's medical, occupational, and recreational history prior to, during, and since his military service. The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record. 

2. Thereafter, readjudicate the claims based on the whole record.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issues on appeal and provided an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



